Citation Nr: 0120270	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  96-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, L5-S1, with radiculopathy.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active naval service from January 1977 to 
March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
which denied service connection for degenerative disc 
disease, L5-S1, and an evaluation in excess of 10 percent for 
chronic lumbosacral strain.  As set forth above, the 
veteran's claims folder is now in the jurisdiction of the 
Hartford RO.  In September 1997, the Board remanded the 
matter for additional development of the evidence.

In connection with his current appeal, the veteran indicated 
that he wished to appear at a hearing at the RO.  A personal 
hearing was scheduled in September 1996, and he was notified 
of the time and date of the hearing.  By September 1996 
letter, the veteran, through his representative, indicated 
that he had been involved in an automobile accident and was 
unable to travel to the hearing; he requested that the 
hearing be rescheduled.  Pursuant to the Board's September 
1997 remand, the RO contacted the veteran in January 1999 and 
asked him whether he still wished a hearing on appeal.  The 
veteran did not respond to the RO letter.  Accordingly, the 
Board will proceed with consideration of his claim based on 
the evidence of record.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA medical examination in October 2000, which had been 
scheduled in connection with his original claim of service 
connection for degenerative disc disease of the lumbosacral 
spine and his claim for an increased rating for chronic 
lumbosacral strain.

2.  Degenerative disc disease, L5-S1, was not evident in 
service or shown for many years thereafter, and no current 
lumbosacral degenerative disc disease is shown to be related 
to service, any incident therein, or any service-connected 
disability.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 (2000).

2.  The claim for a rating in excess of 10 percent for 
chronic lumbosacral strain is denied due to the veteran's 
failure, without good cause, to report for VA medical 
examination.  38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that although the 
veteran's claims were decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claims.  VCAA (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  In this case, the 
veteran was notified in the November 1995 rating decision, as 
well as in the February 1996 Statement of the Case, the 
October 2000 Supplemental Statement of the Case, and the 
Board's September 1997 remand, of the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in these documents informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA (to be 
codified at 38 U.S.C. § 5103A).  As noted, this case was 
remanded in September 1997 for additional evidentiary 
development, to include affording the veteran the opportunity 
to submit additional medical evidence and attend a personal 
hearing.  In addition, the Board determined that a medical 
examination and opinion were necessary.  The record indicates 
that the RO has completed, to the extent possible, the 
development requested by the Board in its remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As set forth in more detail below, the RO scheduled the 
veteran for VA medical examination in May and October 2000, 
for the purpose of obtaining an opinion as to the severity of 
his service-connected lumbosacral strain and the etiology of 
his lumbar disc disease.  However, the veteran failed to 
report for the examination and did not provide an explanation 
for his failure to report.  Here, the Board notes that the 
veteran's representative argues that a remand is required 
because "[i]t is imperative that the veteran be contacted 
and requested to appear for his examination."  The Board 
disagrees.  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  It is his burden to keep the VA apprised of his 
whereabouts; if he does not, there is no burden on the part 
of the VA to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  He must also be prepared 
to meet his obligations by cooperating with the VA's efforts 
to provide an adequate medical examination.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In this case, the Board 
finds that based on the failed attempt to provide the veteran 
another examination, VA has done everything reasonably 
possible to assist him in this regard.  

In addition, the Board notes that the RO has requested all 
relevant treatment records identified by the veteran.  He has 
not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of these claims.  The RO also obtained the veteran's service 
medical records.

Under the circumstances in this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

The veteran's service medical records show that in September 
1978, he sought treatment for back pain after reportedly 
sustaining an injury while playing basketball.  X-ray 
examination of the spine was normal, except for a finding of 
spina bifida occulta at L5-S1, which was determined to be of 
no clinical significance.  There were no neurological signs.  
The assessment was low back strain.  The veteran complained 
of continued low back pain on several occasions from 
September 1978 to January 1979.

In March 1979, he again sought treatment for low back pain, 
stating that he had been in a car accident the previous 
evening in which he had reinjured his low back.  X-ray 
examination of the spine was normal and there were no 
neurological findings.  The assessment was low back sprain, 
reinjury.  On follow-up examination later that month, the 
veteran reported that he was improving slowly.  Examination 
showed negative straight leg raising; motor and sensory 
testing was normal.  Deep tendon reflexes were also within 
normal limits.  The assessment was slowly resolving 
lumbosacral strain.  At his March 1979 service discharge 
medical examination, the veteran reported a history of 
recurrent back pain.  Resolving low back strain was noted.  

In April 1979, shortly after his separation from service, the 
veteran filed a claim of service connection for a low back 
disability.  In connection with his claim, he was afforded VA 
medical examination in August 1979, at which time recurrent 
low back strain was diagnosed.  By October 1979 decision, the 
RO granted service connection for recurrent low back strain 
and assigned it a zero percent rating under Diagnostic Code 
5295.  

In March 1980, the veteran filed a claim for increased rating 
for his lumbosacral strain.  In support of his claim, the RO 
obtained private clinical records showing that he had been 
treated after he sustained a low back injury in December 1979 
while lifting a work bench in the course of his employment.  
On examination in January 1980, he reported that he sustained 
a previous low back injury in June 1979 as a result of an 
automobile accident, but that it had resolved, leaving him 
essentially asymptomatic until his December 1979 on the-job-
injury.  The veteran was hospitalized in March 1980 with 
complaints of continued low back pain.  The diagnoses 
included severe low back pain, rule out herniated nucleus 
pulposus.  

In May and November 1980, the veteran underwent VA medical 
examination at which the pertinent diagnosis was recurrent 
low back strain.  By December 1980 rating decision, the RO 
increased the rating for the veteran's service-connected 
recurrent low back strain to 40 percent.  

In November 1981, the veteran again requested increased 
rating for his chronic lumbosacral strain.  On January 1982 
VA medical examination, the examiner noted that the veteran 
had an industrial accident in December 1979, after lifting a 
heavy bench.  He further noted that in June 1981, after 
returning to work, the veteran bent over to pick up an object 
and experienced radiation of pain in the back down both legs.  
The veteran indicated that he had not worked since that time 
and had retained an attorney to obtain workers' compensation 
benefits.  The diagnoses were recurrent low back strain and 
spina bifida occulta.  By March 1982 rating decision, the RO 
continued the 40 percent rating for the veteran's low back 
disability.  

In January 1984, the veteran again underwent VA medical 
examination to evaluate the severity of his service-connected 
lumbosacral strain.  On examination, there were no spasms, 
atrophy, or weakness of the paravertebral muscles.  There was 
some limitation of motion.  Neurological examination of the 
lower extremities was entirely within normal limits.  X-ray 
examination was normal, but for spina bifida occulta at L-5.  
The diagnosis was chronic, symptomatic recurrent low back 
strain.  By March 1984 rating decision, the RO reduced the 
rating for the veteran's lumbosacral strain to 20 percent 
under Code 5295.

On March 1985 VA medical examination for the purpose of 
evaluating the severity of his service-connected lumbosacral 
strain, the veteran reported periodic low back pain and 
tingling with numbness down the left leg.  Objective 
examination showed no spasm, atrophy, or weakness of the 
paravertebral muscles, but some limitation of motion.  
Neurological examination of the lower extremities was 
entirely normal.  The diagnosis was chronic, symptomatic 
recurrent low back strain with limitation of motion.  By 
April 1985 rating decision, the RO reduced the rating of the 
veteran's lumbosacral strain to 10 percent under Code 5295.

In February 1986, the veteran again was furnished VA medical 
examination for the purpose of evaluating the severity of his 
service-connected lumbosacral strain.  On examination, he 
reported constant low back pain, but denied radicular 
symptoms in the lower extremities.  Objective examination 
showed no spasm, atrophy, or weakness of the paravertebral 
muscles, but there was some limitation of motion.  
Neurological examination of the lower extremities was 
entirely normal.  The diagnosis was chronic, symptomatic 
recurrent low back strain with limited motion.  By March 1986 
rating decision, the RO confirmed and continued the 10 
percent rating for the veteran's lumbosacral strain.

In April 1995, the veteran filed a claim for increased rating 
for his service-connected lumbosacral strain.  In support of 
his claim, he submitted private treatment records showing 
that in September 1992, he was involved in an industrial 
accident in which he unloaded 350-pound carts and one 
slipped, landing on his thighs, knocking him on his buttocks 
and back.  On examination in March 1993, he reported low back 
pain with occasional radiation down the right thigh.  He 
indicated that before the September 1992 accident, he had not 
been having any back pain.  He stated that he had previously 
had some low back pain in the late 1970s and early 1980s 
following a sports-related injury, but that he had been pain 
free since 1982.  The diagnosis was lumbar strain, related to 
the September 1992 accident.  Subsequent records show that 
the veteran was doing well with treatment until March 1994, 
when he reinjured his low back at work.  Thereafter, he 
received additional treatment for low back pain; the 
diagnosis was lumbosacral strain.

On June 1995 VA medical examination the veteran reported that 
he had low back pain with numbness in his legs since service.  
On examination, there was marked decrease of lumbar spine 
motion with decreased sensation at the L5-S1 nerve root.  The 
diagnosis was degenerative disc disease, rule out herniated 
disc, L5-S1.

By November 1995 rating decision, the RO denied a rating in 
excess of 10 percent for lumbosacral strain, finding that the 
veteran's low back symptomatology was due to his work-related 
accident in September 1992, not his service-connected 
disability.  In addition, the RO denied service connection 
for degenerative disc disease of the lumbosacral spine, 
finding that there was no evidence of degenerative disc 
disease in service or for many years thereafter.  Moreover, 
the RO determined that the veteran's current degenerative 
disc disease was related to his post-service industrial 
accident, and not his active service.  

The veteran appealed the RO determination.  In September 
1997, the Board remanded the matter for further evidentiary 
development.  In specific, the Board determined that the most 
recent June 1995 VA orthopedic examination was inadequate for 
rating purposes, as the examiner had not had access to the 
veteran's claims folder, had not distinguished the 
manifestations of his service-connected lumbosacral strain 
from those of his degenerative disc disease, and had made no 
findings regarding the functional impairment of the veteran's 
service-connected lumbosacral strain.  The Board also 
determined that a VA orthopedic examination was necessary in 
order to obtain an opinion as to the etiology of the 
veteran's degenerative disc disease, L5-S1.  

In May 2000, pursuant to the Board's remand, the veteran was 
scheduled for VA medical examination.  Notification of the 
examination appointment was mailed to the veteran at his last 
address of record, but it was returned as undeliverable.  
After conducting additional research, the RO discovered that 
the veteran had relocated to Connecticut.  In October 2000, 
the veteran was again scheduled for VA medical examination.  
Notification of the examination was mailed to his address in 
Connecticut and there is no indication that the notification 
letter was returned as undeliverable.  However, the veteran 
failed to report for his examination and neither furnished an 
explanation for his failure to report nor requested 
postponement or another examination.  

Also pursuant to the Board's remand, the RO obtained 
additional VA and private clinical records dated from October 
1992 to June 2000.  These records show that the veteran 
received treatment for, inter alia, low back pain.  

In an October 2000 Statement of the Case mailed to the 
veteran at his Connecticut address, the RO advised him of the 
provisions of 38 C.F.R. § 3.655 and that his claims had been 
denied pursuant thereto.  The Statement of the Case was not 
returned by the postal authorities as undeliverable.  

II.  Service connection for degenerative disc disease, L5-S1

Initially, it is noted that when a claimant fails without 
good cause to report for an examination that was scheduled in 
conjunction with an original compensation claim, such as the 
one in the present case, the claim shall be rated based on 
the evidence of record.  See 38 C.F.R. § 3.655(b) (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and the death of 
an immediate family member.  38 C.F.R. § 3.655(a) (2000).

As noted above, the veteran did not report for his scheduled 
October 2000 VA medical examination and has not contacted the 
RO or the Board since that time to show good cause or 
demonstrate his willingness to report for another 
examination.  In view of the foregoing, the Board finds that 
section 3.655(b) mandates that the claim of service 
connection for degenerative disc disease, L5-S1, be 
accomplished based on the evidence of record.

Applicable criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In this case, the veteran has advanced no specific 
contentions regarding his claim of entitlement to service 
connection for degenerative disc disease, L5-S1.  

As set forth above, his service medical records are negative 
for any finding of degenerative disc disease.  Likewise, the 
post-service medical evidence of record is negative for 
notation of degenerative disc disease for many years after 
service.  In fact, the first evidence of possible disc 
disease was in March 1980, when the veteran was hospitalized 
following a December 1979 industrial injury to his low back.  
At that time, he reported that his low back had been 
essentially asymptomatic until his December 1979 on the-job-
injury.  The next pertinent notation was not until March 
1993, when the veteran was examined with complaints of low 
back pain with radiation.  At that time, however, it was 
noted that he had injured his low back in September 1992, in 
his employment.  He further reported that, although he had 
previously had some low back pain in the late 1970s and early 
1980s following a sports-related injury, he had been pain 
free since 1982 until the September 1992 accident.  The 
examiner attributed the veteran's low back symptoms to the 
September 1992 industrial accident.  

In June 1995, the veteran had a VA medical examination at 
which time the diagnosis was degenerative disc disease, rule 
out herniated disc, L5-S1.  The examiner did not comment on 
the etiology of the veteran's disability.  

Based on the evidence noted above, it cannot be concluded 
that the veteran's degenerative disc disease was incurred in 
service.  Rather, the competent evidence of record shows that 
his back pathology is due to post-service industrial 
accidents, not his military service.  As noted, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  In this case, however, there is absolutely 
no evidence to show a causal relationship between the 
veteran's current degenerative disc disease and his active 
service, any incident therein, or any service-connected 
disability.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000), (to be 
codified at 38 U.S.C.A. § 5107(b)); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  In this case, 
however, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
degenerative disc disease, L5-S1.  Thus, the claim must be 
denied.  

III.  Increased rating for chronic lumbosacral strain

The veteran's service-connected chronic lumbosacral strain is 
rated under 38 C.F.R. § 4.71(a), Diagnostic Code 5295.  As 
the Board found in its September 1997 remand, an examination 
and a medical opinion was needed to properly rate this 
disability.  As noted above, the RO scheduled him for VA 
medical examination to be held in October 2000, and mailed 
notice of the examination to his most recent address of 
record.  There is no indication that the notice mailed to the 
veteran was returned as undeliverable.  The law presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  See Jones v. West, 12 Vet. 
App. 98 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
Therefore, absent evidence to the contrary, the Board must 
presume that the veteran received notification of the October 
2000 VA medical examination.  However, he did not report for 
his examination, nor did he provide an explanation for his 
failure to do so.  

Pursuant to 38 C.F.R. § 3.655 (2000), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  (Emphasis added).

In this case, in September 1997, the Board considered the 
medical evidence of record and found it insufficient to 
evaluate the veteran's claim for a rating in excess of 10 
percent for chronic lumbosacral strain.  The matter was then 
remanded for additional development of the evidence; however, 
the veteran has failed to keep VA apprised of his whereabouts 
or report for his VA medical examination.  In an October 2000 
Supplemental Statement of the Case (also mailed to his most 
recent address of record), the RO notified him of the 
provisions of 38 C.F.R. § 3.655 regarding the consequences of 
his failure to report for examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); see also Wamhoff v. Brown, 
8 Vet. App. 517 (1996).  The Supplemental Statement of the 
Case was not returned as undeliverable.

In view of the foregoing, the Board finds that this notice is 
sufficient to invoke 38 C.F.R. § 3.655 without violating 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the absence of 
any explanation, the Board finds that the veteran's failure 
to report to the needed October 2000 VA examinations was 
without good cause.  Thus, his claim of entitlement to a 
rating in excess of 10 percent for lumbosacral strain must be 
denied, pursuant to 38 C.F.R. § 3.655.  In reaching this 
decision, the Board again notes that the veteran was advised 
by the RO that the examination was required and that failure 
to report would have an adverse effect on his appeal.


ORDER

Service connection for degenerative disc disease, L5-S1, with 
radiculopathy is denied.

A rating in excess of 10 percent for chronic lumbosacral 
strain is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

